
	
		V
		111th CONGRESS
		2d Session
		H. R. 6559
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2010
			Ms. Pingree of Maine
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Selvin Arevalo.
	
	
		1.Permanent resident status for
			 Selvin Arevalo
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act, Selvin Arevalo shall be eligible for
			 issuance of an immigrant visa or for adjustment of status to that of an alien
			 lawfully admitted for permanent residence upon filing an application for
			 issuance of an immigrant visa under section 204 of such Act or for adjustment
			 of status to lawful permanent resident.
			(b)Adjustment of
			 statusIf Selvin Arevalo enters the United States before the
			 filing deadline specified in subsection (c), he shall be considered to have
			 entered and remained lawfully and shall, if otherwise eligible, be eligible for
			 adjustment of status under section 245 of the Immigration and Nationality Act
			 as of the date of the enactment of this Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon the granting of an immigrant visa or
			 permanent residence to Selvin Arevalo, the Secretary of State shall instruct
			 the proper officer to reduce by 1, during the current or next following fiscal
			 year, the total number of immigrant visas that are made available to natives of
			 the country of the aliens’ birth under section 203(a) of the Immigration and
			 Nationality Act or, if applicable, the total number of immigrant visas that are
			 made available to natives of the country of the alien’s birth under section
			 202(e) of such Act.
			(e)Denial of
			 preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters
			 of Selvin Arevalo shall not, by virtue of such relationship, be accorded any
			 right, privilege, or status under the Immigration and Nationality Act.
			
